Citation Nr: 1217695	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-49 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1949 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the RO which denied the benefits sought on appeal. 

The Board observes that evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

By a decision dated in November 2010, the Board denied the appellant's claim herein on appeal.  The appellant appealed the Board's November 2010 decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a Joint Motion for Remand (JMR) dated June 16, 2011 in an Order dated June 28, 2011, the Court remanded this case to the Board.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death on December 25, 2008 is shown to have been the result of myocardial infarction due to coronary artery disease. 

2.  At the time of death, the Veteran's only service-connected disability was asbestosis interstitial fibrosis, chronic obstructive pulmonary disease (COPD) with emphysema, rated 100 percent disabling from November 18, 2004. 

3.  The competent medical evidence of record is in equipoise as to whether the Veteran's fatal myocardial infarction due to coronary artery disease is related to his service-connected COPD.


CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Joint Motion to Remand

As was described in the Introduction, this case was remanded by the Court in June 2011.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The June 2011 JMR essentially concluded that the Board failed to discuss the fact that the Veteran's service-connected COPD, rated as 100 percent disabling at the time of his death, affected a vital organ, and the Board did not address the provisions of 38 C.F.R. § 3.312(c)(3) in its analysis.  On remand, the Board was directed to adequately address this regulation, and provide adequate reasons or bases for its decision.  After Remand by the Court, the Appellant has provided expert medical opinion addressing analysis under 38 C.F.R. § 3.312(c)(3).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Analysis

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2011); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Additionally, pursuant to 38 C.F.R. § 3.312(c)(3) (2011), service-connected disease or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, element (1) has obviously been met.  Element (2) is also met; at the time of the Veteran's death, he was service-connected for asbestosis interstitial fibrosis, COPD with emphysema, rated 100 percent disabling effective from November 18, 2004.

Turning to element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus, in particular whether the Veteran's service-connected pulmonary disabilities caused or contributed to his fatal myocardial infarction.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In a February 2012 private opinion, T.C., M.D., reported that "COPD was an active and irreversible underlying process that contributed substantially to [the Veteran's] death."  His rationale was based on his treatment of the Veteran which dated to 2001.  The Board notes that multiple private treatment records from Dr. T.C. are associated with the Veteran's claims folder.  These records document treatment for "severe obstructive lung disease" as well as dyspnea with moderate exertion and abnormal chest X-ray findings.  See, e.g., a private treatment record from Dr. T.C. dated in June 2004.  

Moreover, in finding that the Veteran's COPD contributed substantially to his death, Dr. T.C. submitted a medical article dated January 2012 which discusses the impact of COPD on surgical outcomes in patients undergoing non-emergent coronary artery bypass grafting.  Pertinently, the article concluded that severe COPD was found to be "significantly" associated with early mortality following coronary artery bypass graft.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  

The Board adds that the provisions of 38 C.F.R. § 3.312(c)(3) are applicable in this case.  Specifically, the Veteran was service-connected for asbestosis interstitial fibrosis, COPD with emphysema evaluated as 100 percent disabling which affected vital organs.  Further, the Board finds that Dr. T.C.'s February 2012 opinion indicates that there were resulting debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his myocardial infarction which was the primary cause of death.  

The opinion of Dr. T.C. appears to have been based upon a thorough and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].

In contrast to the above opinion, the Board observes that a VA physician concluded in reports dated in February 2009 and July 2010 that it was unlikely that the Veteran's death from acute myocardial infarction was related to his service-connected respiratory disorder, or that it contributed substantially or materially to cause death.  The VA examiner's rationale for his opinion was based on a review of the Veteran's claims folder and his medical history.  The examiner noted that while the Veteran had some exacerbations of COPD with pneumonia in the past, there was no indication that he was on chronic oxygen therapy as an outpatient, or that he had any exacerbations of COPD, hypoxemia, or other complications at the time of his December 2008 discharge home following his bypass surgery, or at the time of his death.  The examiner also noted that there is no direct relationship between COPD or asbestosis and arteriosclerotic heart disease. 
The February 2009 and July 2010 VA opinions appear to have been based upon a thorough and thoughtful analysis of the Veteran's entire history and medical condition.  See Bloom, supra.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's fatal myocardial infarction due to coronary artery disease was caused by his pulmonary disorder.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for the cause of the Veteran's death, is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


